Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Malou Home Health Inc., d/b/a Dignity Home Health, Inc.,
(NPI: 1982936316),

Petitioner
v.
Centers for Medicare and Medicaid Services.
CRD Docket No. C-12-1224
ALJ Ruling No. 2013-4

Date: February 15, 2013

ORDER OF DISMISSAL

I dismiss the hearing request of Petitioner, Malou Home Health Inc., d/b/a Dignity Home
Health, Inc. Because Petitioner did not request that the Centers for Medicare and
Medicaid Services (CMS) reconsider its initial determination denying Petitioner’s
Medicare enrollment application, Petitioner has no right to a hearing to challenge that
determination.

I. Background

Petitioner submitted a Medicare enrollment application to Palmetto GBA (Palmetto), a
Medicare contractor, to participate as a Home Health Agency (HHA) provider in the
Medicare program. On February 4, 2011, Palmetto faxed Petitioner a notice letter,
requesting that Petitioner submit updated Initial Reserve Operating Funds (IROF)
documentation within 30 days to demonstrate that Petitioner “maintains sufficient funds
to operate for a current three month period subsequent to the effective date of your
Medicare provider agreement.” CMS Ex. 1, at 1. Petitioner submitted some of the
requested IROF documentation and over the course of the following year Palmetto
processed Petitioner’s enrollment application. CMS Ex. 1, at 3-5. On April 9, 2012,
Palmetto faxed Petitioner another notice letter requesting that Petitioner submit within 30
days IROF documentation to show that Petitioner maintained “sufficient funds to operate
for a current three month period... .” CMS Ex. 1, at 3. Petitioner did not submit the
requested documentation to Palmetto within 30 days of the April 9, 2012 notice letter.
CMS Ex. I, at 4.

On May 24, 2012, Palmetto sent Petitioner a letter indicating that Palmetto was denying
Petitioner’s Medicare enrollment application based on Petitioner’s failure to submit the
requested IROF documentation. CMS Ex. 1, at 4-5. The May 24, 2012 letter entitled
“RE: Notice of Denial” states in pertinent part that:

In accordance with 42 CFR § 498.28, an HHA must have available
sufficient “Initial Reserve Operating Funds” (IROF) to operate the HHA for
the three month period after its Medicare provider agreement becomes
effective, exclusive of actual or projected accounts receivables from
Medicare or other health care insurers. On April 9, 2012, Palmetto GBA
requested you submit IROF documentation that shows that your home
health agency maintains sufficient funds to operate. Based upon visit
projections submitted with your enrollment application, and upon review of
data for comparable agencies, we determined the minimum need of
$138,037.33. Palmetto GBA did not receive the requested documentation
showing that your home health agency meets the IROF requirements set
forth above.

Consistent with regulations found at 42 CFR § 424.530(a)(5), your
application is denied for failure [to] satisfy the IROF requirement.

If you believe that you are able to correct the deficiencies and establish
your eligibility to participate in the Medicare program, you may submit a
corrective action plan (CAP) within 30 calendar days after the postmark
date of this letter. The CAP should provide evidence that you are in
compliance with Medicare requirements.

If you believe that this determination is not correct, you may request
reconsideration before a contractor hearing officer. The reconsideration is
an independent review and will be conducted by a person who was not
involved in the initial determination. You must request the reconsideration
in writing to this office within 60 calendar days of the postmark date of this
letter. The request for reconsideration must state the issues, or the findings
of fact with which you disagree and the reasons for disagreement... .
Failure to timely request a reconsideration is deemed a waiver of all rights
to further administrative review.

CMS Ex. 1, at 4-5.

By letter dated June 28, 2012, Petitioner filed a corrective action plan (CAP). CMS Ex.
2. Petitioner’s CAP stated:

CAP for 42 CFR § 489.28(a)(5)

The administrator/owner will ensure that Dignity Home Health agency
have available sufficient “Initial Reserve Operating Funds” to operate the
HHA for three month period after its Medicare provider agreement
becomes effective, exclusive of actual or projected accounts receivables
from Medicare or other health care insurers. The owners of Malou Home
Health Inc. d/b/a Dignity Home Health sold 20% of the stocks, and had
funds in their corporate savings, which total the amount required. The
administrator will attest that Dignity Home Health, NPI #1982936316, has
$138,037.33 reserved for capitalization purposes and none of the funds will
be used for operating purposes.

CMS Ex. 2, at 1.
Petitioner included a “Stock Sales Contract” with the CAP request. CMS Ex. 2, at 2-3.

On August 16, 2012, CMS sent a letter entitled “Re: Request for Corrective Action Plan
(CAP) Malou Home Health, Inc,” which denied Petitioner’s CAP request. CMS Ex. 1, at
6-8. In this letter, CMS stated that “[t]his decision letter is in response to your CAP
requested [sic] received .... The CAP request is based on the above referenced provider
or suppliers denial.” CMS Ex. 1, at 6. The letter also stated that Petitioner’s “request, to
reopen their Medicare enrollment” was denied based on [Petitioner’s] failure to provide
“additional evidence to show they have met the capitalization standard of the
$138,037.33 minimum for which they were denied.” CMS Ex. 1, at 6. However, CMS
incorrectly informed Petitioner that it had the right to an administrative law judge (ALJ)
hearing on this unfavorable CAP determination. CMS Ex. 1, at 7.

Pursuant to this misinformation, on August 25, 2012, Petitioner filed a hearing request. I
was assigned to the case and issued an Acknowledgement and Pre-Hearing Order that
established a briefing schedule for the parties. Accordingly, CMS filed a Motion for
Summary Judgment and Prehearing Brief and three proposed exhibits (CMS Exs. 1 — 3).
In its submission, CMS requests that I grant summary judgment in CMS’s favor.

Petitioner responded to the CMS Motion for Summary Judgment and submitted a
Prehearing Brief, but filed no exhibits. Petitioner did not object to CMS’s exhibits.
Therefore, I receive CMS Exs. 1 - 3 into the record.

IL. Discussion

A determination by CMS to deny a provider enrollment in the Medicare program is an
appealable “initial determination.” 42 C.F.R. § 498.3(b)(17). A provider may request
reconsideration of an initial determination denying enrollment. 42 C.F.R. §§ 498.5(1)(1),
498.22(a). To do so, a provider must file a request for reconsideration with CMS within
60 days from receipt of the initial determination, and must state in the request the issues
or the findings of fact with which the provider disagrees, and the reasons for the
disagreement. 42 C.F.R. § 498.22(b)-(c). Although a provider who is “dissatisfied with a
reconsidered determination . . . is entitled to a hearing before an ALJ,” 42 C.F.R.

§ 498.5(1)(2), an initial determination is “binding” unless it is first reconsidered. See

42 C.F.R. § 498.20(b)(1). Therefore, if a provider does not receive a reconsidered
determination from CMS, then that provider does not have a right to a hearing before an
ALJ. Denise Hardy, DAB No. 2464, at 4-5 (2012); Hiva Vakil, DAB No. 2460, at 4-5
(2012); see also Better Health Ambulance, DAB No. 2475, at 4 (2012).

Palmetto’s May 24, 2012 letter was an appealable initial determination. CMS Ex. 1, at 4-
5. However, Petitioner’s June 28, 2012 letter states that it is a “CAP for 42 CFR §
489.28(a)(5)”. CMS Ex. 2. The letter addresses how Petitioner intends to correct
deficiencies and establish Petitioner’s eligibility to participate in the Medicare program
and also provides evidence that Petitioner is currently in compliance with Medicare
requirements. CMS Ex. 2. The June 28, 2012 letter neither states nor suggests that it is
also meant to serve as a request for reconsideration. In this letter, Petitioner did not
contend that the May 24, 2012 initial determination was incorrect and Petitioner did not
state the issues or the findings of fact with which Petitioner disagreed. CMS Ex. 2.

Thus, Petitioner’s June 28, 2012 letter did not meet the requirements for a request for
reconsideration under 42 C.F.R. § 498.22(c). CMS construed Petitioner’s June 28, 2012
letter as a CAP request (CMS Br. at 2-4; CMS Ex. 1, at 6) and Petitioner does not claim
in its brief that it requested reconsideration. Therefore, I find that Petitioner did not file a
request for reconsideration in this matter and that Petitioner’s June 28, 2012 letter
constituted a CAP request.

I further find that CMS’s August 16, 2012 letter is a denial of Petitioner’s CAP request.
The letter indicates at the top that it relates to a CAP request and the first two sentences
of the letter make it clear that it is sent in response to Petitioner’s CAP request. CMS Ex.
1, at 6.

I do not have jurisdiction to review the August 16, 2012 letter because it is a
determination denying a CAP request. The process under which CMS considers a CAP
is separate from the process to reconsider an initial determination. See DMS Imaging,
Inc., DAB No. 2313, at 7 (2010). The denial of a CAP is not an appealable initial
determination under 42 C.F.R. Part 498; therefore, a provider does not have the right to a
hearing before an ALJ based on such a denial.' See 42 C.F.R. § 405.874(e) (2011);
Pepper Hill Nursing & Rehab. Ctr., DAB No. 2395, at 9-10 (2011); DMS Imaging, DAB
No. 2313, at 5-10.

An ALJ may, on his own motion, dismiss a hearing request when the party requesting the
hearing is either not a proper party or “does not otherwise have a right to a hearing.”

42 C.F.R. § 498.70(b). In the present matter, Petitioner has no right to a hearing based on
the denial of a CAP; therefore, this case will be dismissed.

I. Conclusion

Petitioner did not timely request reconsideration and it has no right to appeal the
Medicare contractor’s determination regarding its CAP under 42 C.F.R. Part 498.
Petitioner’s request for hearing is hereby dismissed, 42 C.F.R. § 498.70(b), and the May
24, 2012 initial determination denying Petitioner’s Medicare enrollment application is

binding. 42 C.F.R. § 498.20(b)(1).

It is so ordered.

/s/

Scott Anderson
Administrative Law Judge

' CMS’s August 16, 2012 letter erroneously notified Petitioner that it could appeal the
CAP denial to an ALJ. CMS Ex. 1, at 7. Although it is regrettable that CMS included
this incorrect information in the letter, such an error does not create a right to a hearing
where one does not exist. See Vakil, DAB No. 2460, at 5 n.3.
